DETAILED ACTION
	For this action, Claims 1-7, 10-17, and 20-24 are pending.  Claims 21-24 are new, and Claims 8, 9, 18, and 19 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 07 December 2020, with respect to the grounds of rejection of the respective claims under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection under 35 U.S.C. 112(b) have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection; therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 07 December 2021.
Applicant's arguments filed 07 December 2020 have been fully considered but they are not persuasive. With respect to the amended claims, applicant argues that the combined references—in particular Lee (US Pat Pub. 2015/0075292)—does not disclose the claimed invention due to Lee not being analogous art and a lack of motivation to combine the references.  After further consideration, the examiner respectfully disagrees.  With respect to the analogy of Lee and Moscaritolo (US Pat .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, 13-15, 17 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moscaritolo, US Pat Pub. 2004/0188331 (found in IDS filed 07/24/2019) in view of Lee, US Pat Pub. 2015/0075292 (found in IDS filed 07/24/2019).
Regarding instant Claims 1 and 2, Moscaritolo discloses a system for moving a fluid (Abstract; Figure 1B; filter manifold comprising inlet fluid flow cavities 6 and outlet flow cavities 7 that provide for fluid movement), the system comprising:  a flow-circuit element, wherein at least a portion of the fluid flows through the flow-circuit element (Figure 1B; Paragraph [0015]; Paragraph [0016]; filter module with filter body 1 for a fluid circuit, wherein inlet fluid flow cavities 6 and outlet flow cavities 7 provides fluid in the circuit to flow through the filter module); and a control system that monitors an operational condition of the flow circuit element, the control system including a first sensor that monitors a first sensed condition, and a second sensor that monitors a second sensed condition that is different from the first sensed condition, wherein the control system includes a processor that analyzes the first sensed condition and the second sensed condition to monitor the operational condition of the flow-circuit element (Figure 1B; Paragraphs [0015]-[0018]; Paragraph [0024]; sensor port 4 and one or more sensor components 5 [see that two sensors are represented in Figure 1B]; processor 107 and sensor components analyze various filter performance characteristics including differential pressure and flow rate).  Moscaritolo further discloses wherein the flow-circuit element is a filter assembly that includes a filter that filters the fluid, and wherein see Claim 2), wherein the first sensed condition is a differential pressure across the flow-circuit element, and the second sensed condition is a flow rate of the fluid through across the flow-circuit element (Figure 1B; Paragraphs [0015]-[0018]; sensors 5 may measure differential pressure as a first condition and flow rate as a second condition).
However, Moscaritolo is silent on monitoring a flow resistance index.
Lee discloses a method for monitoring a flow using distributed acoustic sensing in the same field of endeavor as Moscaritolo, as it solves the mutual problem of monitoring the differential pressure and the flow rate of fluid flowing through a system (Abstract; Paragraph [0002]).  Lee further discloses the monitoring of a flow resistance index for a fluid assembly to monitor the operational condition of the fluid assembly (Abstract; Figure 1; Paragraph [0013]; Paragraph [0016]; flow resistance index calculation for a zone of interest 120), wherein the flow resistance index is based on the relationship between the differential pressure across the fluid assembly and the flow of the fluid through the fluid assembly, which allows for the monitoring and comparison of flow resistance of fluid flows though the fluid assembly at particular times and zones (Figure 1; Paragraph [0016]).  Lee further discloses wherein the flow resistance index is based on the differential pressure across the filter assembly divided by a value raised to the power of an index parameter where the said value is the flow rate of the fluid through the filter assembly (Lee, Paragraph [0016]; linear relationship between flow rate 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the control system and flow-circuit element, which is taught to be at least a filter assembly (Abstract; Figure 1B; Paragraph [0016]) of Moscaritolo to further monitor a flow resistance index for the filter assembly as taught by Lee because Lee discloses the monitoring of said flow resistance index allows for the monitoring and comparison of flow resistance of fluid flows though the fluid assembly at particular times and zones (Lee, Figure 1; Paragraph [0016]; Claim 2 also rejected).
Regarding instant Claim 3, Claim 2, upon which Claim 3 is dependent, has been rejected above.  The combined references, in particular Moscaritolo, further discloses wherein the first sensed condition is a differential pressure across the filter assembly, and the second sensed condition is a flow rate of the fluid through the filter assembly (Figure 1B; Paragraphs [0015]-[0018]; sensors 5 may measure differential pressure as a first condition and flow rate as a second condition).
Regarding instant Claim 4, Claim 3, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein the control system monitors a flow resistance index for the filter assembly to monitor the operational condition of the filter assembly, wherein the flow resistance index is based on the relationship between the differential pressure across the filter assembly and the flow rate of the fluid through the filter assembly (Lee, Abstract; Figure 1; Paragraph [0013]; Paragraph [0016]; flow resistance index calculation for a zone of interest 120, which would be filter assembly).  
Regarding instant Claim 5, Claim 4, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein the flow resistance index is based on the differential pressure across the filter assembly divided by a value raised to the power of an index parameter where the said value is the flow rate of the fluid through the filter assembly (Lee, Paragraph [0016]; linear relationship between flow rate and differential pressure with a scaling factor, which is used in flow resistance index calculations).  
Regarding instant Claim 10, Claim 1, upon which Claim 10 is dependent, has been rejected above.  The combined references further disclose wherein the flow resistance index is based on the differential pressure across the flow-circuit element divided by a value raised to the power of an index parameter where’ the said value is the flow rate of the fluid through the flow-circuit element (Lee, Paragraph [0016]; linear relationship between flow rate and differential pressure with a scaling factor, which is used in flow resistance index calculations).  
Regarding instant Claims 11 and 12, Moscaritolo discloses a method for monitoring an operational condition of a flow-circuit element that transmits a fluid (Abstract; Figure 1B; Paragraph [0015]; method of providing/using a filter manifold comprising inlet fluid flow cavities 6 and outlet flow cavities 7 that provide for fluid movement in a flow-circuit, also plurality of sensors 5 that measure variety of fluid conditions), the method comprising:  monitoring the operational condition of the flow-circuit element with a control system that includes a first sensor that monitors a first sensed condition, and a second sensor that monitors a second sensed condition that is different from the first sensed condition, wherein the control system includes a see Claim 12), wherein the first sensed condition is a differential pressure across the flow-circuit element, and the second sensed condition is a flow rate of the fluid through across the flow-circuit element (Figure 1B; Paragraphs [0015]-[0018]; sensors 5 may measure differential pressure as a first condition and flow rate as a second condition).
However, Moscaritolo is silent on monitoring a flow resistance index.
Lee discloses a method for monitoring a flow using distributed acoustic sensing in the same field of endeavor as Moscaritolo, as it solves the mutual problem of monitoring the differential pressure and the flow rate of fluid flowing through a system (Abstract; Paragraph [0002]).  Lee further discloses the monitoring of a flow resistance index for a fluid assembly to monitor the operational condition of the fluid assembly (Abstract; Figure 1; Paragraph [0013]; Paragraph [0016]; flow resistance index calculation for a zone of interest 120), wherein the flow resistance index is based on the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the control system and flow-circuit element, which is taught to be at least a filter assembly (Abstract; Figure 1B; Paragraph [0016]) of Moscaritolo to further monitor a flow resistance index for the filter assembly as taught by Lee because Lee discloses the monitoring of said flow resistance index allows for the monitoring and comparison of flow resistance of fluid flows though the fluid assembly at particular times and zones (Lee, Figure 1; Paragraph [0016]; Claim 12 also rejected).
Regarding instant Claim 13, Claim 12, upon which Claim 13 is dependent, has been rejected above.  Moscaritolo further discloses wherein the first sensed condition is a differential pressure across the filter assembly, and the second sensed condition is a flow rate of the fluid through the filter assembly (Figure 1B; Paragraphs [0015]-[0018]; sensors 5 may measure differential pressure as a first condition and flow rate as a second condition).  
Regarding instant Claim 14, Claim 13, upon which Claim 14 is dependent, has been rejected above.  The combined references further disclose wherein the control system monitors a flow resistance index for the filter assembly to monitor the operational condition of the filter assembly, wherein the flow resistance index is based on the relationship between the differential pressure across the filter assembly and the flow rate of the fluid through the filter assembly (Lee, Abstract; Figure 1; Paragraph [0013]; Paragraph [0016]; flow resistance index calculation for a zone of interest 120, which would be filter assembly).  
Regarding instant Claim 15, Claim 14, upon which Claim 15 is dependent, has been rejected above.  The combined references further disclose wherein the flow resistance is based on the differential pressure across the filter assembly divided by a value raised to the power of an index parameter where the said value is the flow rate of the fluid through the filter assembly (Lee, Paragraph [0016]; linear relationship between flow rate and differential pressure with a scaling factor, which is used in flow resistance index calculations).
Regarding instant Claim 20, Claim 19, upon which Claim 20 is dependent, has been rejected above.  The combined references further disclose wherein the flow resistance index is based on the differential pressure across the flow-circuit element divided by a value raised to the power of an index parameter where’ the said value is the flow rate of the fluid through the flow-circuit element (Lee, Paragraph [0016]; linear relationship between flow rate and differential pressure with a scaling factor, which is used in flow resistance index calculations).  


Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moscaritolo, US Pat Pub. 2004/0188331 (found in IDS filed 07/24/2019), in view of Kucera et al. (herein referred to as “Kucera”, US Pat Pub. 2016/0077531; found in IDS filed 07/24/2019).
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  However, Moscaritolo is silent on an adjustable valve and the control system monitoring such a valve.
Kucera discloses a gas valve with electronic health monitoring in the same field of endeavor as Moscaritolo, as it solves the mutual problem of monitoring a flow of fluid through a fluid flow path (Abstract).  Kucera further discloses an adjustable valve for flow of fluid through said valve, and wherein a control system monitors the operational condition of the valve in order to make adjustments or move the valve position based on such monitoring (Abstract; Figure 1; Paragraph [0028]; Paragraph [0040]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flow-circuit element and monitoring of Moscaritolo to further comprise an adjustable valve wherein the control system monitors said adjustable valve as taught by Kucera because Kucera discloses such an adjustable and controllable valve provides discrete control of the flow conditions based on the monitored operational parameters (Kucera, Abstract; Figure 1; Paragraph [0028]; Paragraph [0040]).  
Regarding instant Claim 7, Claim 6, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the first 
Regarding instant Claim 16, Claim 11, upon which Claim 16 is dependent, has been rejected above.  However, Moscaritolo is silent on an adjustable valve and the control system monitoring such a valve.
Kucera discloses a gas valve with electronic health monitoring in the same field of endeavor as Moscaritolo, as it solves the mutual problem of monitoring a flow of fluid through a fluid flow path (Abstract).  Kucera further discloses an adjustable valve for flow of fluid through said valve, and wherein a control system monitors the operational condition of the valve in order to make adjustments or move the valve position based on such monitoring (Abstract; Figure 1; Paragraph [0028]; Paragraph [0040]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flow-circuit element and control system of Moscaritolo to further comprise an adjustable valve wherein the control system monitors said adjustable valve as taught by Kucera because Kucera discloses such an adjustable and controllable valve provides discrete control of the flow conditions based on the monitored operational parameters (Kucera, Abstract; Figure 1; Paragraph [0028]; Paragraph [0040]).  
Regarding instant Claim 17, Claim 16, upon which Claim 17 is dependent, has been rejected above.  The combined references further disclose wherein the first sensed condition is a differential pressure across the valve, and the second sensed condition is a flow rate of the fluid through the valve (Kucera, Paragraph [0028]; Paragraph [0040]; Moscaritolo, Figure 1B; Paragraphs [0015]-[0018]; sensors 5 may measure differential pressure as a first condition and flow rate as a second condition, wherein flow rate and differential pressure may be calculated via valve assembly monitoring in Kucera).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.